Title: From George Washington to Nathanael Greene, 23 April 1782
From: Washington, George
To: Greene, Nathanael


                        Dear Sir
                            Head Quarters Newburgh. 23d Apl 1782.
                        
                        Your Favor of the 8th of february was acknowledged in mine of the 18th of March. I have now received yours of the 9th ulto coverg Copy of your Correspondence with the Count de Rochambeau, & a general Return of your Army.Your Apprehensions, in Consequence of the Movement of the Legion of Lauzun, need not be much alarmed—Portion in Code.The Recruits raising in the States from whence your Army is composed, are compleating as fast as circumstances will admit, and Portion in Code will be ready to go on to you as early as the Portion in Code which at present from a variety of Circumstances, among which Portion in Code—The State of Maryland had some Time ago. Portion in Code which have been sent on from Philadelpa, a Number also Are collected in Pensylvania. Portion in Code Our Information respecting the Enemys Intentions and their future Mode of War is more clearly ascertained, as well as our knowledge of the Support and Assistance which we expect from our Ally. Portion in Code You are not insensible of the Disadvantages we have ever experienced in attempts. Portion in Code It having hitherto proved. Portion in Code.In present Circumstances. Portion in Code.I wait with impatience Portion in Code this I hope is not far distant. With the highest Regard & Esteem I am Dear Sir Your most Obedient humble Servant
                        
                            Go: Washington
                        
                    